FILED
                            NOT FOR PUBLICATION                             MAR 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30227

               Plaintiff - Appellee,             D.C. No. 3:11-cr-00019-TMB

  v.
                                                 MEMORANDUM *
DENNIS DALE HUBBLE, Jr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Alaska
                   Timothy M. Burgess, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Dennis Dale Hubble, Jr. appeals from his 160-month sentence following his

guilty-plea conviction for four counts of bank robbery, in violation of 18 U.S.C.

§ 2113(a) and (d). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hubble contends that the district court gave too much weight to its career

offender finding and imposed a sentence that was greater than necessary under

18 U.S.C. § 3553(a). The record reflects that the district court carefully considered

the section 3553(a) sentencing factors, and imposed a sentence reflective of

Hubble’s extensive criminal history, the need to protect the public, and Hubble’s

failure to be deterred. Hubble’s sentence, 28 months below the advisory

Sentencing Guidelines range, is substantively reasonable in light of the totality of

the circumstances and the section 3553(a) sentencing factors. See United States v.

Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                   11-30227